UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6495


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DOLLY WADSWORTH EVANS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Fox, Senior District Judge. (5:14-cr-00206-F-7; 5:16-cv-00904-F)


Submitted: August 17, 2017                                        Decided: August 22, 2017


Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dolly Wadsworth Evans, Appellant Pro Se. Donald Russell Pender, Stephen Aubrey
West, Seth Morgan Wood, Assistant United States Attorneys, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dolly Wadsworth Evans seeks to appeal the district court’s order denying relief on

her 28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit justice

or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Evans has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss

the appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2